DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-3 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

New Grounds of Rejections - Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
A. Speculation as to Claimed Invention
The metes and bounds of the claim 1 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, the Office is not clear whether the ”first land portion row” and the “second land portion row” are “arranged along the tire circumferential direction” or “in the tire width direction.”  Claim 1 states: “a compound land portion row formed by a first land portion row and a second land portion row arranged along the tire circumferential direction.”  This can be read three different ways: (1) “a compound land portion row . . . arranged along the tire circumferential direction”; (2) “a first land portion row and a second land portion row arranged along the tire circumferential direction”; or (3) all of “a compound land portion row,” “a first land portion row” and “a second land portion row arranged along the tire circumferential direction.”  Configurations (2) and (3) would have the land portion rows arranged adjacent to each other in a circumferential direction.  Yet, (2) and (3) are contradictory to the following requirement in claim 1: “the first land portion row and the second land portion row are arranged adjacent to each other in the tire width direction.”  In other words, the land portion rows cannot be simultaneously “adjacent to each other in the tire width direction” and “arranged [adjacent to each other] along the tire circumferential direction.”  Thus, it is not clear the configuration of the land portion rows.
This configuration is critical to applying prior art.  For example, the prior art cited in the Non-Final (GUICHON, US 2014/0230980) teaches the same average siper interval hs to average siper interval hc ratio for the same purpose as disclose din the prior art, but shows first land portion row (“intermediate rows” or “tread blocks” 107, 108, 110, 208) and “second land circumferential direction but not width direction (Figs. 1-18).  Applicants argue that this confusing feature is part of the critical evidence of unexpected results.  Applicants state 
Moreover, the claimed invention has criticality. Since the inclination direction of the side walls of the first block and the second block and the inclination direction of the sipes formed in the first block and the second block are opposite to each other with respect to the tire width direction, it is possible to effectively suppress the deterioration of the block rigidity of the block alone and also the first land row and the second land row as a whole while ensuring sufficient traction and braking performance on ice and snow roads (see paragraph [0254], etc.). That is, according to the claimed configuration, in combination with the recitation 1.05≤(hs/hc) ≤4.00, the performance on a dry road, particularly the wear resistance performance can be improved. As a result, it is possible to achieve both the performance on the dry road and the performance on the ice and snow road at a high level

(Reply, pg. 5).  Yet, the location of the side walls and sipes are dependent on the location of the blocks, which are dependent on the location of the land portion rows.  Specifically, claim 1 states 
the first land portion row is formed by first blocks defined by the circumferential direction grooves and the lug grooves and the second land portion row is formed by second blocks defined by the circumferential direction grooves and the lug grooves;
a plurality of sipes inclined against the tire width direction to extend in the tire width direction are formed in the first blocks and the second blocks;
side walls located at ends in the tire circumferential direction of the first blocks and the second blocks are inclined against the tire width direction;
the side walls are inclined in the opposite direction to the plurality of sipes.

Assuming Applicants provide evidence and not just conclusory statements as to criticality, that evidence of criticality or unexpected results must be compared to the claimed invention to determine whether the evidence is reasonably commensurate with the scope of the claim.  See 
	In sum, the supposed critical components of land row portion/block arrangement, combined with sipe inclination and side wall inclination added in the latest amendments to the claims are so unclear that the Office cannot apply art and determine patentability without conjecturing as to the scope of the claim.
B. Antecedent Basis
	In claim 1, “the sipes adjacent to each other in the tire circumferential direction in a shoulder land portion block” lacks antecedent basis in claim 1 because the only sipes previously explained in claim 1 are “a plurality of sipes . . . in the first blocks and the second blocks.”  Claim 1 does not recite “sipes . . . in a shoulder land portion block.”  Furthermore, “an average sipe interval hs is defined by an average interval of [these sipes that lack antecedent basis].”  Thus, it is not clear how the sipes of a “shoulder land portion block” have an average sipe interval because no sipes for the shoulder land portion are explained previous to “the sipes adjacent to each other in the tire circumferential direction in a shoulder land portion block.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUNG-SHENG M TSUI/Examiner, Art Unit 1743